Citation Nr: 1302224	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the Veteran's claim of entitlement to service connection for a respiratory disorder.  The Veteran submitted a notice of disagreement with this determination in January 2010, and timely perfected his appeal in May 2010.

The Board notes that the Newark, New Jersey, RO is the agency of original jurisdiction.

This claim came before the Board in July 2010.  At that time, the Board reopened the Veteran's claim and remanded it on the merits for additional evidentiary development.

Hearing

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claim.  In his May 2010 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

Virtual VA Electronic File

The Board has also thoroughly reviewed the Veteran's electronic Virtual VA file in conjunction with this decision.  No additional relevant records have been associated with the Veteran's electronic file since the issuance of his November 2012 supplemental statement of the case (SSOC).
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.

2.  The preponderance of the evidence is against a finding that the Veteran currently suffers from a respiratory disorder, which is the result of a disease or injury in active duty service or any incident thereof, to include asbestos exposure.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 U.S.C.A. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Prior to initial adjudication of the Veteran's claim, a letter dated in July 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The July 2009 notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2012) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  As noted above, the Board has also reviewed the Veteran's electronic Virtual VA claims file.  No additional relevant evidence has been associated with the electronic file since the issuance of the November 2012 SSOC.

In Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court held that the duty to assist is heightened when the service medical records are presumed destroyed and includes an obligation to search alternative forms of medical records that support a veteran's case.  In the present case, a July 2010 VA Personnel Information Exchange System (PIES) response indicated that part of the Veteran's military records were destroyed in the 1973 fire of the National Personnel Records Center.  See PIES Response, July 16, 2010.  Fortunately, however, the records that were located established that the Veteran was treated for pleurisy in 1943, as claimed.  As such, the Board finds that an additional search of alternative forms of medical records is not necessary.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in March 2010 and October 2012, the results of which have been included in the claims file for review.  The VA examinations involved review of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its July 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) obtained outstanding VA treatment records, requested private treatment records, and scheduled the Veteran for VA respiratory examination, which he attended.  The AMC later issued a SSOC in November 2012.  

Although it does not appear that the AMC attempted to contact the U.S. Department of the Army to determine whether the Veteran was exposed to asbestos while on active duty aboard the S.S. BLANCHE F. SIGMAN, the Board has determined that this evidence is irrelevant, since the October 2012 VA examiner was erroneously informed to presume that the Veteran had been exposed to asbestos during service.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  Accordingly, the Board will proceed to a decision.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from a respiratory disorder as a result of his time in active duty service.  Specifically, he claims that he is entitled to service connection as a result of either the pleurisy he suffered during service or due to exposure to asbestos while serving aboard the SS BLANCHE F. SIGMAN.

Relevant Law and Regulations

A disability may be service-connected if it results from an injury or disease incurred in, or aggravated by, military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2012).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

In this regard, the M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of former VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease related to alleged asbestos exposure in service.  See VA O.G.C. Prec. Op. No. 04-00.

Analysis

With respect to Shedden element (1), current disability, the Veteran has diagnoses of chronic obstructive pulmonary disease (COPD) and squamous cell lung cancer .  See VA Respiratory Examinations, March 16, 2010 and October 22, 2012.  Shedden element (1) has therefore been demonstrated.  See Shedden, supra.  The Board notes, however, that the Veteran has not been diagnosed with asbestosis.  "Asbestosis is pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  See McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  M21-1 MR provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  See M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (e).

With respect to Shedden element (2), the Veteran and his representative have argued that the Veteran was exposed to asbestos during service.  As noted in the law and regulations section above, asbestos exposure is a fact to be determined from the evidence.  See Dyment, supra.  Review of the Veteran's service treatment records does reveal treatment for pleurisy following his appendectomy in 1943.  His military occupational specialty (MOS), however, was surgical technician.  This type of MOS is not typically associated with asbestos exposure, as noted above.  Due to the Veteran's treatment for pleurisy in service, however, the Board accordingly finds that he did have respiratory complaints in service, despite the lack of evidence that he was exposed to asbestos.  Thus, element (2) of Shedden has been satisfied.  See Shedden, supra.
The Board notes that the Veteran filed his original claim of entitlement to service connection for a respiratory disorder in November 1977.  A VA examination was conducted in February 1978.  At that time, the Veteran reported that he had an appendectomy in October 1943 while serving in Algeria.  Post-operatively, the Veteran developed pleurisy, which extended his hospital stay.  He was returned to duty in December 1943.  There was no further hospital treatment or sickness reported by the Veteran from December 1943 until his discharge in December 1945.  The Veteran vaguely recalled having his chest taped up for chest pain.  It was also noted that part of his hospital stay was on board an Army hospital ship.  At the time of the examination, the Veteran endorsed no particular complaints.  Upon examination of the Veteran's respiratory system, his lungs produced normal breathing sounds, without rales or rhonchi.  Chest X-rays noted that the lung fields were clear.  The VA examiner concluded there was no evidence of pulmonary disease.  See VA General Examination Report, February 17, 1978.  The May 1978 rating decision denied the Veteran's claim on the basis that his in-service pleurisy was acute and transitory and left no residuals.  See Rating Decision, May 3, 1978.

Following the 1978 claim, the first medical evidence of record was dated in 1996, at which time the Veteran's chest was clear.  See VA Treatment Record, October 29, 1996.  In April 1999, it was noted that the Veteran had been a non-smoker for the prior 32 years.  See VA Treatment Record, April 22, 1999.  In April 2009, the Veteran had X-rays of his chest taken due to pneumonia.  Upon reviewing the X-rays, the radiologist stated that there was an abnormal opacification at the lateral right lung base, which was new in comparison with the prior December 2005 X-rays.  This appeared to lie posteriorly on the lateral view and was most consistent with a right lower lobe infiltrate.  See Private Treatment Record, P.R.A., April 28, 2009.

The Veteran was seen again in May 2009.  The impression was persistent right basilar lung disease.  Additional X-rays revealed a persistent moderate size region of patchy opacity at the right lung base, which appeared slightly less extensive and dense centrally than on the prior April 2009 study, suggesting interval improvement.  No pleural disease was evidenced.  See Private Treatment Record, P.R.A., May 29, 2009.  In June 2009, the Veteran underwent computed tomography (CT) of the chest.  A pleural-based lesion was identified within the right lung base measuring approximately 7.4 centimeters (cm) in the largest superior inferior dimension, 5.3 cm in the largest anterior posterior dimension and 2.2 cm in the largest transverse dimension.  Further evaluation with biopsy and/or a positron emission tomography CT scan was recommended.  The lesion had irregular borders.  Grossly, there appeared to be no pathologic enlarged hilar or mediastinal lymphadenopathy.  Shotty lymph nodes were identified.  See Private Treatment Record, P.R.A., June 23, 2009.

In July 2009, the Veteran underwent a lung biopsy, with needle guidance, of the right lower lobe.  See Private Treatment Record, P.R.A., July 6, 2009.  An initial hospital consult noted that the Veteran was a former 20-pack cigarette smoker.  The pathology report of the Veteran's right lung lesion revealed squamous cell carcinoma.  See Private Treatment Record, M.H.C.A.D., August 17, 2009.  An oncology note drafted by M.B., M.D., noted that the Veteran smoked one pack of cigarettes per day for 20 years, but quit 40 years ago.  See Private Treatment Record,  August 20, 2009.  In October 2009, the Veteran underwent a bronchoscopy, right video-assisted thoracic surgery (VATS), right lower lobe VATS, mediastinal lymph node dissection (robotic-assisted).  See Private Treatment Record, M.H.C.A.D., October 2, 2009.

The Veteran was afforded two VA examinations.  In March 2010, the Veteran stated that he was exposed to asbestos when he was stationed on a ship for two years while he was in military service.  At the time of the examination, the Veteran complained of shortness of breath, on and off, since his time in active duty service.  In the last three to four years, the Veteran's shortness of breath had increased and he was diagnosed with COPD.  The Veteran also reported his 2009 diagnosis of lung cancer.  He underwent a right lower lobe resection in October 2009.  No further treatment was given other than the surgery.  Thereafter, he complained of cough, severe shortness of breath and sputum expectoration.  The VA examiner diagnosed the Veteran with COPD of unknown etiology.  It was noted that the Veteran had recurrent upper respiratory infections and was treated for this during his military service.  He was also noted to be status post right lower lobe resection for squamous cell carcinoma.  The VA examiner noted that an X-ray showed a slight elevation of the left hemidiaphragm, which was likely from pleurisy that the Veteran suffered on the left side.  The Veteran did not have any abnormality on the right side.  The VA examiner concluded that the Veteran's current condition of lung cancer was less likely than not secondary to his in-service pleurisy.  The Veteran's symptoms of COPD were also considered less likely than not secondary to the in-service pleurisy.  See VA Respiratory Disorders Examination, March 16, 2010.

The Veteran was afforded a second VA examination in October 2012.  Review of the claims file revealed that the Veteran served aboard the SS BLANCHE F. SIGMUND as a surgical technician during his military service.  He claimed exposure to asbestos while working aboard the ship.  The available service treatment records did not reveal any respiratory complaints at that time.  The Veteran began to develop shortness of breath in approximately 1997, which had worsened since that time.  He was diagnosed with squamous cell cancer in 2009 and subsequently underwent right lung resection.  He denied smoking cigarettes at that time, but review of the medical records revealed a history of smoking cigarettes for 20 years.  See VA Respiratory Disorders Examination Report, October 22, 2012.

The VA examiner concluded that the Veteran's current respiratory disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion, the VA examiner stated that while the Veteran's exposure to asbestos during military service was conceded, there was no evidence of record to establish any residual asbestos exposure or asbestosis found on the imaging studies reviewed.  Furthermore, the Veteran had a documented history of smoking one pack of cigarettes per day for 20 years and had a diagnosis of COPD.  The VA examiner concluded that the Veteran's current respiratory condition with COPD was likely related to his smoking history and less likely related to asbestos exposure during military service, which lasted two years as compared to the 20 year history of smoking.  Additionally, the Veteran developed respiratory symptoms long after leaving military service.  Id.


With respect to the Veteran's diagnosis of squamous cell cancer of the lung, the VA examiner stated that the number one risk factor for this cancer was smoking history, and this type of cancer was almost always caused by smoking.  The Veteran had a documented 20-year history of smoking one pack of cigarettes per day.  As such, the VA examiner concluded that the Veteran's lung condition with squamous cell cancer was less likely than not related to his military service and exposure to asbestos during military service.  Finally, based on the evidence reviewed, there was no evidence of asbestosis.  The October 2012 VA examiner also concurred with the March 2010 examination report.  The October 2012 VA examiner stated that there was no evidence of any active pulmonary condition at that time that was related to the in-service pleurisy.  As noted, there was no evidence of asbestosis and the Veteran's current respiratory condition with both COPD and squamous cell cancer was likely related to his cigarette smoking history.  Id.

The Board notes that the remand instructions provided to the October 2012 VA examiner (from the July 2010 Board remand) were not a verbatim copy of the directives provided to the AMC.  The exact language of the Board's July 2010 remand was as follows:

The opinion should include discussion of the Veteran's documented medical history and assertions.  For each identified respiratory disorder found upon review, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder(s) is etiologically related to: (1) the Veteran's military service, to include in-service treatment of pleurisy and/or exposure to asbestos, (2) post-service exposure to asbestos, and/or (3) some other cause such as smoking.  If it is determined that there is no relationship to military service, the examiner should expressly say so.

Inexplicably, the language in the October 2012 VA examination report informed the VA examiner that exposure to asbestos should be conceded, rather than addressed if established.  Despite this confusion, the rationale provided by the VA examiner established that whether the Veteran was exposed to asbestos or not, he did not have respiratory diagnoses consistent with asbestos exposure.  As such, he was afforded the assumption that he was exposed to asbestos, regardless of the evidence in the claims file and was not prejudiced thereby.

With regard to Shedden element (3), nexus, the heart of the Veteran's claim appears to be his contention that he has suffered from a respiratory disability nearly continually since service.  The Board is aware of the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology.  Although the Veteran is competent to testify as to his symptoms, supporting medical evidence of a respiratory disorder, to include COPD and lung cancer, is required to sustain a service connection claim based upon continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-121 (1999) [there must be medical evidence on file demonstrating a relationship between a veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a layperson's observation is competent].  Such evidence is lacking in this case.

The March 2010 and October 2012 VA examiners provided medical opinions based on a thorough review of the Veteran's claims file, an examination of the Veteran, and an explanation of the disabilities in question.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, the VA examiners were able to provide specific opinions as to the nature and etiology of the Veteran's diagnosed COPD and lung cancer, i.e. the result of his extensive smoking history.  It is clear from the medical evidence of record that the Veteran does not suffer from COPD and lung cancer as a result of exposure to asbestos in service or as a result of his in-service diagnosis of pleurisy.  Accordingly, the Board affords the VA examinations significant probative value.  Further, there are no other competent medical nexus opinions of record.

The only remaining evidence of record consists of the Veteran's lay assertions that he currently suffers from a respiratory disorder that is the result of  pleurisy or asbestos exposure in active duty service.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2012).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

In the present case, the Board finds that the Veteran is certainly competent to report on the fact that he experienced shortness of breath during service.  See Davidson, supra; Buchanan, supra; Jandreau, supra.  However, as there is no evidence of record to establish that (a) the Veteran's current respiratory disorders, COPD and lung cancer, are related to in-service pleurisy, (b) that the Veteran was actually exposed to asbestos in service, and (c) that the Veteran suffers from a medically determined asbestos-related respiratory disease.  As such, the Board must find the Veteran's lay statements lack credibility.  Further, asbestosis and other asbestos-related respiratory disorders are complex conditions and do not lend themselves to lay observation.  As such, the Veteran's lay statements do not provide sufficient support for a claim of service connection."  See Layno, supra; see also 38 C.F.R. § 3.159 (a) (2) (2012).

Based on the evidence detailed above, the Board finds that the Veteran's claim fails on the basis of Shedden element (3).  While the Board certainly empathizes with the Veteran's current condition, and does not doubt that it causes him significant hardship, the evidence simply does not support his contentions that (1) his in-service diagnosis of pleurisy caused his current respiratory conditions and (2) that he was exposed to asbestos in service and currently suffers from a respiratory disorder as a result thereof.  In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disorder, to include as a result of asbestos exposure.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


